Citation Nr: 0428521	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 1, 2001 
for an award of service connection for the cause of the 
veteran's death (dependency and indemnity compensation) 
(DIC).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2004, the appellant, widow of the veteran, testified 
before the undersigned Acting Veterans Law Judge and gave 
testimony in support of her claim.  


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  The veteran, who served in Vietnam during the Vietnam 
era, died on January [redacted], 1999, of lymphoma of the central 
nervous system.  

3.  The RO received the appellant's first application for DIC 
benefits in on August 1, 2001.  

4.  The RO granted service connection for the cause of the 
veteran's death on a presumptive basis due to lymphoma based 
on exposure to Agent Orange in Vietnam.  The RO assigned an 
effective date of August 01, 2001 for the grant of DIC 
benefits, the date of the receipt of the claim.  

5.  Non-Hodgkin's lymphoma was presumptively recognized as 
service-connectable by law for veterans who served in Vietnam 
during the Vietnam Era due to exposure to herbicide agents on 
October 26, 1990.  This change was effective August 5, 1964.  
The grant of service connection for the cause of the 
veteran's death was based on liberalizing law.  


CONCLUSION OF LAW

The criteria for an effective date of August 1, 2000 for the 
award of DIC have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.114(a)(3) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The appellant was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in September 2001, she was told what evidence was 
of record and what was needed to substantiate her claim.  She 
was also told of what evidence and information the government 
would obtain and of what she should obtain.   All relevant 
records have been obtained.  There is no indication that 
there are any pertinent private records available that should 
be obtained.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. [redacted], 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the appellant 
in this case was not told to submit any evidence in her 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of her claim.  

In addition, in the September 2001 letter sent to the 
appellant from RO, the appellant was informed that she should 
send any additional information within 30 days.  A recent 
court decision held that VA must wait one year before denying 
a claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam era and that he died on January 
[redacted], 1999 at a private hospital at the age of 50.  The 
certificate of death shows that he died from lymphoma of the 
central nervous system.  

The appellant maintains that she is entitled to an effective 
date for the grant of her DIC benefits from the date of the 
veteran's death.  She has stated and testified before the 
undersigned that she tried to submit an earlier claim, but 
was not allowed to do so by VA.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2003). 

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. § 3.400(k).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or DIC based on 
an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of 
entitlement for death benefits based on service-connected 
death after service is the first day of the month in which 
the veteran's death occurred if a claim for such benefits is 
received within one year after the date of death; otherwise 
the date of entitlement will be the date of receipt of the 
claim. 38 C.F.R. § 3.400(c)(2).

Where pension, compensation, or DIC is awarded or increased 
pursuant to a liberalizing law, or to a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
In order to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  If a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the 
law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  If a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request. 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 
3.114, 3.400(p).  

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under these provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.  In this case, however, the Board notes that the 
regulation establishing service connection for non-Hodgkin's 
lymphoma was retroactively effective to August 5, 1964.  

The appellant did not file a claim for DIC benefits until 
August 01, 2001.  That is not in dispute here.  This is more 
than one year after the veteran's death, thus entitlement is 
not warranted under 38 C.F.R. § 3.400 (c)(2).  Review of the 
claim for that benefit was more than 1 year after the 
liberalizing legislation and regulation change recognizing a 
causal relationship between Agent Orange exposure and non-
Hodgkin's lymphoma.  Therefore, under the provisions of 38 
C.F.R. § 3.114, the appellant's award of DIC may not be 
authorized for a period of more than one year prior to the 
date of the claim.  Consequently, the proper effective date 
for the grant of DIC in, this case, based on the appellant's 
claim having been reviewed more than one year after the 
pertinent liberalizing law, is August 01, 2000, one year 
prior to the receipt of her claim.  The evidence in this case 
provides no basis for an effective date earlier than that 
time for the grant of DIC.  The facts are not in dispute and 
application of the law to the facts is dispositive.  

It is noted that the appellant has argued that the effective 
date should be the date of the veteran's death.  She states 
that she was not properly informed by VA concerning her 
rights. While it is unfortunate that the appellant may not 
have learned of her rights, the Court, citing to an opinion 
from the United States Supreme Court, has held that everyone 
dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  Morris v. Derwinski, 
1 Vet. App. 260 (1991).  Furthermore, the VA is under no 
legal obligation to individually notify every potential 
claimant of his or her possible entitlement to VA benefits. 
Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 
Vet. App. 451 (1991).

Under 38 C.F.R. § 3.400 as pertinent to this case, the 
effective date of DIC based on an original claim or a claim 
reopened after final disallowance is the date of receipt of 
the claim, or the date entitlement arose, whichever is later. 
See 38 U.S.C.A. § 5110(a).  However, because the regulation 
adding Non Hodgkin's Lymphoma to the list of covered Agent 
Orange diseases was a liberalizing regulation, the effective 
date in this case is based on § 3.114.  As pertinent to this 
appeal, § 3.114 provides that where DIC is awarded pursuant 
to a liberalizing law or VA issue, and the claim is reviewed 
at the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  In this 
case, that date is August 01, 2000.  

The Board thus concludes that the earliest effective date 
permitted under the law for the grant of DIC benefits in this 
case is August 01, 2000.  


ORDER

Entitlement to an effective date of August 01, 2000, for a 
grant of Dependency and Indemnity Compensation is granted.  



	                        
____________________________________________
	VITO CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



